Case 19-05657-dd      Doc 446     Filed 03/29/21 Entered 03/29/21 16:28:27             Desc Main
                                  Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF SOUTH CAROLINA

   IN RE:

   Amir Golastan Parast a/k/a Amir Golestan,                Case # 19-05657-dd

   Debtor.                                                   Chapter 7


     ORDER AUTHORIZING TRUSTEE TO SELL REAL ESTATE TITLED TO
     MICFO, LLC., FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
    ENCUMBRANCES, PURSUANT TO HER AUTHORITY AS HOLDER OF THE
            RIGHTS AND POWERS OF SOLE MEMBER OF MICFO

   THIS MATTER comes before the Court on the notice and application of Michelle L.
   Vieira, Chapter 7 Trustee (“Trustee”) for Amir Golastan Parast a/k/a Amir Golestan
   (“Debtor”), for authority to sell free and clear of liens the commercial real estate as
   described herein, in the exercise of her rights and powers as Trustee in this bankruptcy
   case, and in the exercise of the rights and powers of the sole member of MICFO, LLC.
   a/k/a Micfo, LLC (“Micfo”).

   The Trustee acquired a 100% membership interest in Seven and Rose, LLC
   (“Seven/Rose”) and in Micfo in connection with the within chapter 7 bankruptcy case.
   Seven/Rose is a debtor-in-possession in a pending chapter 11 bankruptcy case, Case No.
   20-03757-jw (the “Chapter 11 Case”). Seven/Rose owns commercial real estate located at
   198 East Bay Street, Charleston, South Carolina 29401, consisting of Suites 200 and 300.
   Micfo is the title owner of Suite 201, further being shown and designated as PIN: 458-05-
   04-020 (the “Micfo Unit”), which was combined with Suite 200 during a remodel.

   The Trustee, in her role as the holder of the rights and powers of the sole member of
   Seven/Rose, is seeking to sell the above described property in the Chapter 11 Case,
   pursuant to the Plan of Reorganization in that case, and pursuant to a pending notice and
   application for sale in the Chapter 11 Case. In conjunction therewith, the Trustee seeks
   authority from this Court to sell the Micfo Unit in the exercise of the rights and powers of
   the sole member of Micfo.

   The Court has been informed that all parties in interest have been notified of the intention
   to sell the Micfo Unit, and that no objections to the proposed sale have been filed.

   It is therefore,

   ORDERED, ADJUDGED, AND DECREED, that the Trustee holds the rights and
   powers of the sole member of Micfo.




                                                1
Case 19-05657-dd      Doc 446    Filed 03/29/21 Entered 03/29/21 16:28:27            Desc Main
                                 Document     Page 2 of 2



   IT IS ORDERED that the Trustee is authorized to sell and to convey, on behalf of Micfo,
   the Micfo Unit.

   IT IS ORDERED that the sale of the Micfo Unit shall be subject to such terms,
   conditions, and provisions as is ordered in the Chapter 11 Case, including such terms that
   apply to a sale to any “back-up” buyer.

   IT IS ORDERED that the allocation of sale proceeds and the costs of sale shall be
   determined and paid in accordance with such order(s) entered in the Chapter 11 Case.

   IT IS ORDERED that upon the sale of the Micfo Unit, the mortgage lien of TBG
   Funding, LLC shall be paid in full at closing.

   IT IS ORDERED that outstanding and/or past due property taxes due to Charleston
   County as to the Micfo Unit shall be paid at closing, including any redemption amount
   required, plus pro-rated taxes for 2021.

   IT IS ORDERED that outstanding and/or past due regime fees owed to 198 East Bay
   Regime Association as to the Micfo Unit shall be paid at closing, plus pro-rated regime
   fees for the payment term in effect at the time of closing.

   IT IS ORDERED that Ascentium Capital LLC shall be paid the net proceeds of sale
   attributed to the Micfo Unit, if any, up to its lien amount, in accordance with the
   allocations as set forth in the Seven/Rose Disclosure Statement in the Chapter 11 Case, as
   amended, including allocations relating to administrative expenses.

   IT IS FURTHER ORDERED that the sale of the Property shall be free and clear of all
   liens, claims, encumbrances and interests.

   IT IS SO ORDERED.
 FILED BY THE COURT
     03/29/2021




                                                   David R. Duncan
                                                   US Bankruptcy Judge
                                                   District of South Carolina


  Entered: 03/29/2021




                                               2
